Contact: Brian Beades 212-810-5596 ahr-info@blackrock.com Anthracite Capital Reports Third Quarter Operating Earnings of $0.32 Per Share New York – November 8, 2007– Anthracite Capital, Inc. (NYSE:AHR) (the “Company” or “Anthracite”) today reported net income available to common stockholders for the third quarter of 2007 of $0.19 per share, compared to $0.22 per share for the same three-month period in 2006. For the nine months ended September 30, 2007, net income available to common stockholders was $0.94 per share, compared to net income available to common stockholders of $0.83 per share for the nine months ended September 30, 2006. (All currency amounts discussed herein are in thousands, except share and per share amounts. All per share information is presented on a diluted basis.) Operating Earnings (defined below) for the third quarters of 2007 and 2006 were $0.32 and $0.21 per share, respectively. Operating Earnings were $1.00 per share for the nine months ended September 30, 2007, compared to $0.84 per share for the nine months ended September 30, 2006. Dividends paid for the nine months ended September 30, 2007 were $0.89 per share. Based on the $0.30 per share dividend paid on October 31, 2007, and the November 7, 2007 closing price of $7.37, Anthracite’s annualized dividend yield is 16.3%. Table 1, provided below, reconciles Operating Earnings per share to diluted net income available to common stockholders per share. Chris Milner, Chief Executive Officer of the Company, stated, “We are pleased with the Company's third quarter performance, especially when taking into account the continuing turmoil in the broad credit markets. We have maintained an intense focus on liquidity and increased our available cash position to over $140,000. The Company took advantage of select opportunities in the commercial real estate debt markets by acquiring over $350,000 in attractively priced assets in Canada, Japan, Europe and the United States. The resulting Operating Earnings once again exceed our current dividend of $0.30 per share and include another strong performance by our real estate equity investments.” Mr. Milner continued, “Our primary focus over the last ninety days clearly has been risk management and liquidity preservation. During the quarter, the Company raised over $180,000 in capital by redeeming its interest in BlackRock Diamond and issuing convertible senior notes. While the cost of the notes was higher than prior issuances, increased credit spreads in the current market environment presented accretive investment opportunities. As expected, we fully redeemed our investment in BlackRock Diamond and received $104,476 in October 2007. Over the life of this investment, the Company invested $100,000 of capital and earned cumulative profits of $34,853, an annualized return of 20.8%. This turned out to be a superior investment to taking credit risk during that period and we are now able to deploy these proceeds into commercial real estate debt at more attractive spreads.” 1 Liquidity The current weaknesses in the sub-prime mortgage sector and in the broader mortgage market have resulted in reduced liquidity for mortgage-backed securities. Although this reduction in liquidity has been directly linked to sub-prime residential assets, to which the Company continues to have no direct exposure, there has been an overall reduction in liquidity across the credit spectrum of commercial and residential mortgage products. Significant price declines may cause lenders to call in all or a portion of their loans to reflect the reduced value of the assets securing those loans. The Company’s strategy is to match-fund assets when economical and to maintain adequate cash to meet any margin calls on the remaining portfolio assets. At September 30, 2007, only 14% of the Company’s commercial mortgage-backed securities (“CMBS”) were not match-funded and approximately 40% of the Company’s recourse borrowings are unsecured term debt which does not permit lenders to call any portion of their loans. In the event of a further reduction in market liquidity, the Company’s short-term capital needs will be met primarily with $122,185 of unrestricted cash and cash equivalents held as of September 30, 2007. In addition, subsequent to September 30, 2007, the Company received $104,476 from the redemption of its remaining investment in BlackRock Diamond Property Fund, Inc. (“BlackRock Diamond”). The Company used $50,000 of the proceeds to repay a borrowing secured by its interest in BlackRock Diamond, thus increasing the Company’s cash position since quarter end by approximately $54,000. Commercial Real Estate Investment Activity During the third quarter of 2007, the Company purchased a total of $356,722 of commercial real estate assets, which included $125,994 of non-U.S. dollar denominated assets. Commercial real estate assets purchased consisted of $226,778 of CMBS and $129,946 of commercial real estate loans. The Company redeemed its remaining investment in BlackRock Diamond based on the September 30, 2007 net asset value of $104,476. The proceeds from this redemption were received in October 2007. As previously reported, the Company sold the majority of its high credit quality, liquid securities during the third quarter of 2007. As a result of higher Treasury rates since the time of purchase, these sales generated a loss of $13,352. Simultaneous with the sales, the Company removed or redesignated several interest rate swaps resulting in a gain of $11,489 for the third quarter of 2007. In addition, the Company incurred a charge of $1,247 related to the mark to market of its remaining high credit quality securities that were not sold during the third quarter. This mark to market was recognized because of the sale of similar securities during the third quarter at a loss. Capital Markets Activity Convertible Securities and Equity Issuances: On August 29, 2007 and September 10, 2007, the Company completed an offering of a total of $80,000 aggregate principal amount of convertible senior notes due in 2027. The notes bear interest at a rate of 11.75% per annum and are convertible only under certain conditions, including a 20-day period of trading above $14.02 per share, as adjusted. The initial conversion rate of 92.7085 shares of common stock per $1,000 principal amount of notes (equal to an initial conversion price of approximately $10.79 per share) represented a premium of 17.5% to the last reported sale price of Anthracite's common stock on August 23, 2007 of $9.18. 2 The Company utilized $12,000 of the net proceeds from the convertible senior notes offering to repurchase 1,307,189 shares of common stock. During the third quarter of 2007, the Company issued 209,690 shares of common stock under its Dividend Reinvestment and Stock Purchase Plan. Net proceeds to the Company were approximately $2,002. Short and Long-Term Liabilities: On July 20, 2007, the Company entered into a $200,000 committed U.S. dollar credit facility with Bank of America, N.A. which matures in January 2009. During the fourth quarter of 2007, this facility was increased to $275,000. All other terms of the facility remained substantially unchanged. Outstanding borrowings under this credit facility bear interest at a LIBOR based variable rate. On August 27, 2007, the Company borrowed $50,000 from KeyBank National Association. The loan was secured by a pledge of all of the Company’s ownership interest in the redemption proceeds of BlackRock Diamond and was repaid in full in October 2007. Richard Shea, President and Chief Operating Officer of the Company, stated, “Throughout the third quarter and into the fourth quarter, we have focused on bolstering and maintaining liquidity to navigate challenging credit markets. The price of credit sensitive investments has dropped significantly without distinguishing among the actual credit performance of different sectors. We continue to experience good credit performance with only 0.32% delinquencies on our Controlling Class CMBS at September 30, 2007. Also, over 80% of our liabilities do not reset when valuations change, which represents significant value to the Company, as long-dated liabilities decrease in value when credit spreads widen. The strong credit performance and stable liability structure provide greater stability for the Company’s investment platform.” Third Quarter Financial Summary ▪ Operating Earnings for the third quarters of 2007 and 2006 were $0.32 and $0.21 per share, respectively. Operating Earnings for the nine months ended September 30, 2007 and 2006 were $1.00 and $0.84 per share, respectively. ▪ Income from commercial real estate assets increased by $18,757, or 26.5%, from the quarter ended September 30, 2006, primarily because of continued portfolio growth. ▪ Income from the Company’s investment in BlackRock Diamond was $4,390 and $18,790, respectively, for the three and nine months ended September 30, 2007. The Company fully redeemed its investment in BlackRock Diamond as of September 30, 2007. ▪ During the quarter, the Company increased its unrestricted cash by $14,469 to $122,185 while concurrently reducing its short-term borrowings by $343,012. This reduction in short-term borrowings represented a 33% decline of liabilities that are subject to mark-to-market risk. ▪ Weighted average cost of funds of 6.0% at September 30, 2007 declined from 6.1% for the same period in 2006. 3 ▪ Exposure to a 50 basis point move in short-term interest rates was $0.01 per share at September 30, 2007. This was an increase from less than $0.01 per share at June 30, 2007. Commercial Real Estate Securities During the third quarter of 2007, the Company purchased $226,778 of commercial real estate securities, including $53,859 of non-U.S. dollar denominated securities. CMBS with an adjusted purchase price of $22,264 are held as collateral for collateralized debt obligations and classified as held-for-trading. For the three months ended September 30, 2007, the decline in value of $2,559 related to these assets is included on the consolidated statement of operations. Commercial Real Estate Credit The Company considers CMBS where it maintains the right to control the foreclosure/workout process on the underlying loans as controlling class CMBS ("Controlling Class CMBS"). The Company owns Controlling Class CMBS issued in 1998, 1999, and 2001 through 2007. The Company’s recent vintage Controlling Class CMBS experienced significant spread widening in the current market environment. This was also true, but to a lesser extent, for the Company’s seasoned vintages. A summary of the percentage change in value of the Company’s Controlling Class CMBS by vintage year for the quarter ended September 30, 2007 is as follows: Vintage Average Rating Fair Market Value % Change in Fair Market Value 1998 BBB- $285,695 (1.24)% 1999 BBB- 38,540 0.66% 2000 A- 53,761 (4.34)% 2001 BBB- 185,769 (2.07)% 2002 BB+ 58,180 (5.43)% 2003 BBB- 270,739 (2.30)% 2004 BB+ 94,401 (10.12)% 2005 BB 138,969 (13.56)% 2006 BB- 346,687 (14.33)% 2007 BB 441,914 (14.72)% BB+ $1,914,654 (8.46)% The Company acquired three U.S. dollar denominated Controlling Class CMBS during the quarter ended September 30, 2007. At September 30, 2007, the Company owned 37 Controlling Class CMBS trusts with an aggregate underlying principal balance of $58,615,416. Delinquencies of 30 days or more on these loans as a percent of current loan balances were 0.32% at September 30, 2007, compared with 0.39% at December 31, 2006. At September 30, 2007, because of changes in timing of assumed credit losses and prepayments, four CMBS required an impairment charge totaling $1,688. During the quarter ended September 30, 2007, 14 of the Company’s other agency-backed commercial real estate securities required a charge of $1,247 because of the sale of similar securities during the third quarter at a loss. During the quarter ended September 30, 2007, 65 of the Company’s Controlling Class CMBS with an aggregate adjusted purchase price of $356,646 experienced a weighted average yield increase of 40 basis points, and 17 Controlling Class CMBS with an aggregate adjusted purchase price of $117,093 experienced a weighted average yield decrease of one basis point. 4 During the three months ended September 30, 2007, one of the Company’s Controlling Class CMBS was upgraded by at least one rating agency and none were downgraded. Additionally, at least one rating agency upgraded eight of the Company’s other commercial real estate securities and four were downgraded during the three months ended September 30, 2007. Commercial Real Estate Loans During the third quarter of 2007, the Company purchased $129,946 of commercial real estate loans, including $72,134 of non-U.S. dollar denominated loans. During the quarter ended September 30, 2007, the Company received repayments of commercial real estate loans in the aggregate amount of $119,954. Also included in commercial real estate loans are the Company's investments in Carbon Capital, Inc. (“Carbon I”) and Carbon Capital II, Inc. (“Carbon II”, and collectively with Carbon I, the “Carbon Capital Funds”). For the quarters ended September 30, 2007 and 2006, the Company recorded income from the Carbon Capital Funds of $2,222 and $2,325, respectively. Carbon II increased its investment in U.S. commercial real estate loans by originating four loans for a total investment of $178,660 during the third quarter of 2007. Paydowns in the Carbon Capital Funds during the quarter totaled $83,806. As loans are repaid or sold, Carbon II has redeployed capital into acquisitions of additional loans for the portfolio. The Carbon I investment period has expired and no new portfolio additions will occur. The Company's investments in the Carbon Capital Funds were as follows: September 30, 2007 December 31, 2006 Carbon I $2,554 $3,144 Carbon II 98,252 69,259 $100,806 $72,403 At September 30, 2007, all commercial real estate loans owned directly by the Company are performing in line with expectations. Three loans held in the Carbon Capital Funds are in various stages of resolution and the Carbon Capital Funds have established loan loss reserves as necessary. All other commercial real estate loans held through the Company’s investment in the Carbon Capital Funds are performing as expected. Commercial Real Estate For the quarter ended September 30, 2007, the Company recorded $4,390 of income related to its investment in BlackRock Diamond. The Company fully redeemed its investment in BlackRock Diamond as of September 30, 2007. BlackRock Diamond is managed by a subsidiary of BlackRock Financial Management, Inc., Anthracite’s manager, and the Carbon Capital Funds are managed by BlackRock Financial Management, Inc. All financial information utilized in this press release with respect to BlackRock Diamond and the Carbon Capital Funds was reported to the Company by BlackRock Diamond and the Carbon Capital Funds, as the case may be. 5 Summary of Commercial Real Estate Assets A summary of the Company’s commercial real estate assets with estimated fair values in local currencies and U.S. dollars at September 30, 2007 is as follows: Commercial Real Estate Securities Commercial Real Estate Loans Commercial Real Estate Equity Commercial Mortgage Loan Pools Total Commercial Real Estate Assets Total Commercial Real Estate Assets (USD) USD $1,882,867 $419,603 $- $1,246,494 $3,548,964 $3,548,964 GBP £36,977 £46,997 - - £83,974 171,085 EURO €139,004 €331,514 - - €470,518 669,147 Canadian Dollars C$104,157 C$6,250 - - C$110,407 111,107 Japanese Yen ¥4,514,357 - - - ¥4,514,357 39,250 Swiss Francs - CHF 23,804 - - CHF23,804 20,377 Indian Rupees - - Rs240,488 - Rs240,488 6,050 Total USD Equivalent $2,299,955 $1,013,481 $6,050 $1,246,494 $4,565,980 $4,565,980 For the three months ended September 30, 2007, the Company’s non-U.S. dollar denominated commercial real estate securities generated $18,518, or 20.2%, of total income. For the nine months ended September 30, 2007, the Company’s non-U.S. dollar denominated commercial real estate securities generated $43,071, or 16.0%, of total income. The Company has an investment in a commercial real estate development fund investing in India. At September 30, 2007, total capital committed was $11,000, of which $6,050 had been drawn. The entity conducts its operations in the local currency, Indian Rupees. The Company has foreign currency exposure related to its non-U.S. dollar denominated net assets. The Company’s primary currency exposures are to the Euro, British Pound Sterling and Canadian Dollars. Changes in currency rates can adversely impact the estimated fair value and earnings of the Company’s non-U.S. holdings. The Company mitigates this impact by utilizing local currency-denominated financing for its non-U.S. investments and foreign currency forward commitments and currency swaps to hedge its net foreign currency exposure. For the three and nine months ended September 30, 2007, the Company recorded net foreign currency gains of $775 and $3,631, respectively. For the three and nine months ended September 30, 2006, the Company recorded net foreign currency gains of $682, and $997, respectively. Book Value Net book value per share at September 30, 2007 was $7.13. The Company’s recent vintage CMBS experienced significant spread widening in the current market environment which did not occur in the Company’s seasoned vintages. As of September 30, 2007, less than 14% of the Company’s CMBS assets are not match-funded. The current credit market dislocation also caused reductions in the value of the Company’s liabilities. The Company’s consolidated statement of financial condition carries these liabilities at adjusted purchase price. Reductions in their value would increase the value 6 of the Company’s equity. If the Company marked all assets and liabilities at fair value, the Company’s net asset value per share would be approximately $11.44 at September 30, 2007. The Company calculates book value per share based on a liquidation value calculation. Below is a comparison of book value and net asset value per share at September 30, 2007 and 2006, as well as at June 30, 2007 and December 31, 2006. 9/30/2007 6/30/2007 12/31/2006 9/30/2006 Total Stockholders' Equity $593,460 $794,742 $656,109 $652,166 Less: Series C Preferred Stock Liquidation Value (57,500) (57,500) (57,500) (57,500) Series D Preferred Stock Liquidation Value (86,250) (86,250) - - Common Equity $449,710 $650,992 $598,609 $594,666 Common Shares Outstanding 63,097,248 64,194,747 57,830,964 57,638,033 Book Value per Share $7.13 $10.14 $10.35 $10.32 Net Asset Value per Share $11.44 $10.91 $10.70 $10.42 The Company's Operating Earnings for the nine months ended September 30, 2007 represented an annualized return on average common stockholders’ equity of 13.0%, compared to 11.3% for the nine months ended September 30, 2006. Reconciliation of Operating Earnings to Diluted Net Income Available to Common Stockholders Per Share (Table 1) The table below reconciles diluted Operating Earnings per common share with diluted net income available to common stockholders per common share: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating earnings per common share $0.32 $0.21 $1.00 $0.84 Net realized and unrealized gain (loss) (0.09) 0.01 0.02 0.05 Incentive fee attributable to other income (loss) - - (0.02) - Net foreign currency gain and hedge 0.01 0.01 0.06 0.02 Ineffectiveness Loss on impairment of assets (0.05) (0.01) (0.12) (0.10) Income from discontinued operations - - - 0.02 Diluted net income available to common stockholders per common share $0.19 $0.22 $0.94 $0.83 The Company considers its Operating Earnings to be net income after operating expenses and preferred dividends but before realized and unrealized gains (loss), incentive fees attributable to other income (loss), net foreign currency gain (loss), hedge ineffectiveness and loss on impairment of assets. The Company believes Operating Earnings to be an effective indicator of the Company’s profitability and financial performance over time. 7 Operating Earnings can and will fluctuate based on changes in asset levels, funding rates, available reinvestment rates and expected losses on credit sensitive positions. This press release, including the reconciliation of Operating Earnings per common share with diluted net income available to common stockholders per share, is also available on the News section of the Company’s website at www.anthracitecapital.com. Dividend Reinvestment and Stock PurchasePlan As previously reported, if you are a participant in the Company's Dividend Reinvestment and Stock Purchase Plan (the "Plan"), please note that the dividend reinvestment portion of the Plan has been reinstated for all dividend payments made after September 8, 2006, and for all future dividend payment dates, with a discount of 2%. The optional cash purchase portion of the Plan also has been reinstated for all investment periods commencing after October 1, 2006, with a discount of 1%. During the three months ended September 30, 2007, the Company issued 209,690 shares under the Plan at a collective weighted average issuance price of $9.55 per share. The optional cash portion of the Plan allowed participants to invest up to $20 per month at a 1% discount. The optional cash portion of the Plan represents 14,754 of the shares that were issued during the quarter under the Plan. The remaining 194,936 shares issued under the Plan during the quarter are attributable to the dividend reinvestment portion of the Plan. To request a prospectus and receive enrollment materials or to ask questions about the Plan, interested investors and stockholders may contact the Company's transfer agent, American Stock Transfer & Trust Company, at 1-877-248-6416, or Investor Relations, Anthracite Capital, Inc., at 212-810-3333. The Company's website address is www.anthracitecapital.com. Earnings Conference Call The Company will host a conference call on November 8, 2007 at 9:00 a.m. (Eastern Time). The conference call will be available live via telephone. Members of the public who are interested in participating should dial, from the U.S., (800) 374-0176, or from outside the U.S., (706) 679-4634, shortly before 9:00 a.m. and reference the Anthracite Teleconference Call (number 23274084). Please note that the teleconference call will be available for replay beginning at 1:00 p.m. on Thursday, November 8, 2007, and ending at midnight on Thursday, November 15, 2007. To access the replay, callers from the U.S. should dial (800) 642-1687 and callers from outside the U.S. should dial (706) 645-9291 and enter conference identification number 23274084. About Anthracite Anthracite Capital, Inc. is a specialty finance company focused on investments in high yield commercial real estate loans and related securities. Anthracite is externally managed by BlackRock Financial Management, Inc., which is a subsidiary of BlackRock, Inc. (“BlackRock”) (NYSE:BLK), one of the largest publicly traded investment management firms in the United States with approximately $1.3 trillion in global assets under management at September 30, 2007. BlackRock Realty Advisors, Inc., another subsidiary of BlackRock, provides real estate equity and other real estate-related products and services in a variety of strategies to meet the needs of institutional investors. Forward-Looking Statements This press release, and other statements that Anthracite may make, may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, with respect to Anthracite’s future financial or business performance, strategies or 8 expectations. Forward-looking statements are typically identified by words or phrases such as “trend,” “potential,” “opportunity,” “pipeline,” “believe,” “comfortable,” “expect,” “anticipate,” “current,” “intention,” “estimate,” “position,” “assume,” “outlook,” “continue,” “remain,” “maintain,” “sustain,” “seek,” “achieve,” and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions. Anthracite cautions that forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. Forward-looking statements speak only as of the date they are made, and Anthracite assumes no duty to and does not undertake to update forward-looking statements. Actual results could differ materially from those anticipated in forward-looking statements and future results could differ materially from historical performance. In addition to factors previously disclosed in Anthracite’s SEC reports and those identified elsewhere in this release, the following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: (1) the introduction, withdrawal, success and timing of business initiatives and strategies; (2) changes in political, economic or industry conditions, the interest rate environment or financial and capital markets, which could result in changes in the value of Anthracite’s assets; (3) the relative and absolute investment performance and operations of BlackRock Financial Management, Inc. (“BlackRock”), Anthracite’s Manager; (4) the impact of increased competition; (5) the impact of future acquisitions or divestitures; (6) the unfavorable resolution of legal proceedings; (7) the impact of legislative and regulatory actions and reforms and regulatory, supervisory or enforcement actions of government agencies relating to Anthracite or BlackRock; (8) terrorist activities and international hostilities, which may adversely affect the general economy, domestic and global financial and capital markets, specific industries, and Anthracite; (9) the ability of BlackRock to attract and retain highly talented professionals; (10) fluctuations in foreign currency exchange rates; and (11) the impact of changes to tax legislation and, generally, the tax position of the Company. Anthracite’s Annual Report on Form 10-K for the year ended December 31, 2006 and Anthracite’s subsequent filings with the SEC, accessible on the SEC's website at www.sec.gov, identify additional factors that can affect forward-looking statements. To learn more about Anthracite, visit our website at www.anthracitecapital.com. The information contained on the Company’s website is not a part of this release. 9 Anthracite Capital, Inc. and Subsidiaries Consolidated Statements of Financial Condition (Unaudited) (dollar amounts in thousands) September 30, 2007 December 31, 2006 ASSETS Cash and cash equivalents $122,185 $66,762 Restricted cash equivalents 30,547 59,427 Residential mortgage-backed securities (“RMBS”) 10,997 276,343 Commercial mortgage loan pools $1,246,494 $1,271,014 Commercial real estate securities 2,299,955 2,494,100 Commercial real estate loans, net 1,013,481 554,148 Commercial real estate 6,050 109,744 Total commercial real estate 4,565,980 4,429,006 Derivative instruments, at fair value 592,712 317,574 Receivable for investments sold 104,476 - Other assets 89,064 69,151 Total Assets $5,515,961 $5,218,263 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Short-term borrowings: Secured by pledge of RMBS $9,569 $266,731 Secured by pledge of commercial real estate securities 454,507 575,420 Secured by pledge of commercial mortgage loan pools 5,166 6,395 Secured by pledge of receivable for investment sold 50,000 Secured by pledge of commercial real estate loans 215,033 26,570 Total short term borrowings $734,275 $875,116 Long-term borrowings: Collateralized debt obligations 1,814,231 1,812,574 Secured by pledge of commercial mortgage loan pools 1,225,085 1,250,503 Senior unsecured notes 162,500 75,000 Junior unsecured notes 71,107 - Junior subordinated notes to subsidiary trust issuing preferred securities 180,477 180,477 Convertible senior notes 80,000 - Total long term borrowings 3,533,400 3,318,554 Total borrowings 4,267,675 4,193,670 Payable for investments purchased - 23,796 Distributions payable 21,014 17,669 Derivative instruments, at fair value 605,174 304,987 Other liabilities 28,638 22,032 Total Liabilities 4,922,501 4,562,154 Stockholders' Equity: Common Stock, par value $0.001 per share; 400,000,000 shares authorized; 63,097,248 shares issued and outstanding in 2007; and 63 58 57,830,964 shares issued and outstanding in 2006 9.375% Series C Preferred Stock, liquidation preference $57,500 55,435 55,435 8.25% Series D Preferred Stock, liquidation preference $86,250 83,267 - Additional paid-in capital 689,654 629,785 Distributions in excess of earnings (119,297) (120,976) Accumulated other comprehensive income (loss) (115,662) 91,807 Total Stockholders’ Equity 593,460 656,109 Total Liabilities and Stockholders' Equity $5,515,961 $5,218,263 10 Anthracite Capital, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Operating Portfolio Income: Commercial real estate securities $49,431 $43,497 $143,325 $123,135 Commercial mortgage loan pools 12,985 13,230 39,119 39,743 Commercial real estate loans 22,716 13,378 60,134 37,686 Commercial real estate 4,390 660 18,790 12,357 RMBS 128 2,960 3,870 9,070 Cash and cash equivalents 1,784 828 3,648 1,746 Total Income 91,434 74,553 268,886 223,737 Expenses: Interest expense: Short-term borrowings 13,601 16,959 40,292 49,765 Collateralized debt obligations 27,855 22,889 81,280 57,603 Commercial mortgage loan pools 12,353 12,594 37,233 37,872 Senior unsecured notes 3,226 - 6,433 - Convertible senior notes 794 - 794 Junior unsecured notes 1,195 - 2,142 - Junior subordinated notes 3,396 3,444 10,115 9,103 General and administrative expense 1,624 1,144 4,448 3,382 Management fee 3,473 3,179 10,862 9,339 Incentive fee - - 4,150 2,708 Incentive fee – stock based 497 997 2,145 1,853 Total Expenses 68,014 61,206 199,894 171,625 Income from the Operating Portfolio 23,420 13,347 68,992 52,112 Other income (loss): Net realized and unrealized gain (loss) (5,766) 428 1,513 2,683 Incentive fee attributable to other income (loss) - - (1,495) - Foreign currency gain 775 682 3,631 997 Hedge ineffectiveness (107) (174) (163) 401 Loss on impairment of assets (2,936) (361) (7,034) (5,795) Total other income (loss) (8,034) 575 (3,548) (1,714) Income from Continuing Operations 15,386 13,922 65,444 50,398 Income from Discontinued Operations - - - 1,366 Net Income 15,386 13,922 65,444 51,764 Dividends on preferred stock (3,127) (1,348) (8,530) (4,044) Net Income available to Common Stockholders $12,259 $12,574 $56,914 $47,720 Operating Earnings: Income from the operating portfolio $23,420 $13,347 $68,992 $52,112 Dividends on preferred stock (3,127) (1,348) (8,530) (4,044) Net Operating Earnings $20,293 $11,999 $60,462 $48,068 Operating Earnings available to Common Stockholders per share: Basic $0.32 $0.21 $1.00 $0.84 Diluted $0.32 $0.21 $1.00 $0.84 Net Income available to Common Stockholders per share: Basic $0.19 $0.22 $0.94 $0.84 Diluted $0.19 $0.22 $0.94 $0.83 11 Income from continuing operations per share of common stock, after preferred dividends Basic $0.19 $0.22 $0.94 $0.82 Diluted $0.19 $0.22 $0.94 $0.81 Income from discontinued operations per share of common stock Basic - - - $0.02 Diluted - - - $0.02 Weighted average number of shares outstanding: Basic 63,862 57,167 60,450 56,970 Diluted 64,179 57,458 60,662 57,164 Dividend declared per share of Common Stock $0.30 $0.29 $0.89 $0.86 ### 12
